Title: Thomas Cushing to John Adams, 16 August 1784
From: Cushing, Thomas
To: Adams, John


        
          Dear Sir.
          Boston August: 16th: 1784
        
        I have just received your Favor of the 7th of May last; am oblidged to you for the Intelligence it contained— I Perceive you are somewhat uneasy about the Line between Massachusetts and Nova Scotia, The Provisional Articles make the River St Croix the Boundary, There are three Rivers of the same name that Empty themselves into the Bay of Passamaquaddy & although they are not very far

distant from each other It is very Important which shall be the Boundary, The United States say, It is the Eastermost River; (which will in that Case give them the Command of the Whole of the Bay before mentioned) The Brittons Contend that it is the Middle River, which goes by the name of Schoodick as well as St Croix & have Accordingly settled Upon the Eastern side of said River: Our General Assembly at their last Session appointed Benja Lincoln, Henry Knox and George Partridge Esqrs Agents to repair to the Eastern part of this State & there inform themselves what Encroachments have been made by the Brittains & finally report their Proceedings to the General Court; this measure was Adopted in consequence of a Resolution of Congress of the sixth of January last, recommending that Enquiry should made into this Matter, It is Probable the Commissioners had before them some particular Map; when the Article relative to this Boundary was Agreed upon, If so it may be in their Power to throw some light upon this Subject and perhaps determine precisely which of the Rivers, that enter the Bay of Passamaquaddy, was Intended as the Boundary—
        You have doubtless been Informed that Congress the last year Sent Baron Stuben to the Governor of the Province of Quebec to Demand the delivery of all those Posts that fell within the Jurisdiction of the United States by the Definitive Treaty, & that The Governor Informed him that he had not received the Ratification of the Treaty but supposed that when that arrived the Evacuation of those Posts would be of Course, In May last Congress ordered an officer to Canada & repeated their Demand for the Delivery of the Posts aforesaid, but all the Answer that Could be obtained from the Governor, was, that although he had received the Definitive Treaty yet he had not received any directions from his Master relative to the Evacuation or Delivery of those Posts, & that it was impossible for him to say When he shoud, This Conduct of the Governor, togather with Sr John Johnston’s Inviting the Indians in those parts to hold a Conferrence with him at Niagara, and their Preparing to meet him there, affords some grounds of Suspicion that we shall have some difficulty in that Quarter—
        The General Assembly of this State at their last Session preferred a Petition to Congress representing, that as the State of New York had sett up a Claim to some part of the Lands to the Westward of Hudson’s River Which of Right belonged to this Commonwealth, and as it was highly necessary to have the said Claim brought to

an immediate decision, they therefore prayed that Commissioners might be appointed for Enquiring into and Determining upon the Same, in Consequence of Which Congress appointed the first Monday in December next for the Appearance of the respective States by their lawfull Agents, at the place at Which Congress Shall then Sit, to proceed in the premises, and The Court have since Appointed three Gentlemen Vizt The Honble Mr Dana Mr Lowell & Mr Sullivan to Collect the Evidence of the Title of this Commonwealth to the Lands above referred to & to prosecute the Suit to final determination— If I do not misremember you were one of a Committee some years ago to Examine into & State the Title of this Commonwealth to the Land aforesaid; If you can afford any Aid or assistance to these Gentlemen upon this Subject I doubt not you will chearfully do it and thereby make an addition to the many & various Services with Which you have already benefitted Your Country—
        With great Esteem I have the Honor to be, Sir / Your most obedient & humble Servant
        
          Thomas Cushing
        
      